Citation Nr: 0022205	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  95-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
cervical spine injury.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from July 1983 until February 
1986.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 1996, the Board increased the rating for a cervical 
spine disability from 10 percent to 20 percent.  In November 
1999, the United States Court of Appeals for Veterans Claims 
(hereinafter the Court), vacated and remanded that portion of 
the Board's decision concerning an increased rating for the 
cervical spine disability.  The Court in essence held that 
the VA examination conducted in May 1994 was inadequate for 
rating purposes.  Specifically, the Court noted that none of 
the pertinent medical reports contain an evaluation of 
weakness on movement, fatigability, incoordination, or 
impaired ability to execute skilled movements smoothly.  See 
38 C.F.R. § 4.45 (1999); DeLuca v. Brown 8 Vet. App. 202 
(1995).

The veteran should have a more comprehensive VA examination 
and the examiner must describe how pain and other factors 
limit the function of the cervical spine.  The doctors should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the cervical 
spine is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  See DeLuca, at 205. 

Therefore, this case is REMANDED to the RO for the 
following:

1. The RO should obtain any pertinent VA 
treatment records that are not in the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected cervical spine 
disability.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) of the cervical 
spine in degrees and the effects of pain.  
The examiner should address the extent of 
functional impairment attributable to any 
reported pain.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the cervical spine caused 
by any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; 
(4) incoordination or impaired ability to 
execute skilled movements smoothly.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of cervical spine 
during flare-ups or when the cervical 
spine is repeatedly used.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1999) (functional loss may 
be due to pain, supported by adequate 
pathology.)  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
claims folder must be made available to 
the examiner.  

3.  The RO should again consider the 
evaluation of the veteran's service-
connected disability of the cervical 
spine, including whether the veteran's 
case should be referred to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service, for 
assignment of an extraschedular rating 
under 38 C.F.R. § 3.321 (1999).  

4. If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




